—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered May 19, 1997, convicting him of criminal possession of a weapon in the second degree, menacing in the second degree (two counts), and reckless endangerment in the second degree, and imposing sentence.
Ordered that the judgment is affirmed.
The resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Luciano, Feuerstein and Schmidt, JJ., concur.